304 F.2d 459
Chesley Bennie BATSON and James Okeven McCurley, Appellants,v.UNITED STATES of America, Appellee.
No. 19521.
United States Court of Appeals Fifth Circuit.
June 29, 1962.
Rehearing Denied July 20, 1962.

Appeal from the United States District Court for the Northern District of Florida; George Harrold Carswell, Chief Judge.
Chesley Bennie Batson and James Okeven McCurley, pro se.
Clinton Ashmore, U. S. Atty., R. W. Ervin, III, Asst. U. S. Atty., Tallahassee, Fla., for appellee.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and SIMPSON, District Judge.
PER CURIAM.


1
The record discloses that in this Motion to Vacate Judgment under 28 U.S. C.A. § 2255, the appellants in open court orally and in writing waive all of the matters touching on arraignment, the indictment by grand jury, venue and appointment of counsel. The trial court therefore properly dismissed the petition without a hearing.

The judgment is

2
Affirmed.